Citation Nr: 1132036	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for thromboangiitis obliterans with venous insufficiency (vein disorder) as secondary to service-connected diabetes.

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes.

3.  Entitlement to a higher (compensable) initial rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from May 1969 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at a Board personal hearing in Manila, the Republic of the Philippines, before the undersigned Veterans Law Judge in July 2009.  A copy of the transcript of that hearing has been associated with the record on appeal.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issues of service connection for a psychiatric disorder, including as secondary to service-connected erectile dysfunction, an increased disability rating in excess of 10 percent for service-connected cervical spine disability, and the Veteran's disagreement with the apportionment of VA benefits to his estranged spouse have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a higher (compensable) initial rating for service-connected erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The current vein disorder is causally related to the service-connected diabetes.

2.  The current hypertension disorder is causally related to the service-connected diabetes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a vein disorder is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, hypertension is secondary to service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for a vein disorder and hypertension, both claimed as secondary to service-connected diabetes, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist the Veteran is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Vein Disorder and Hypertension

The Veteran contends that his vein disorder and hypertension are the direct result of his service-connected diabetes.  A review of the service treatment records show no evidence of complaints of or treatment for a vein disorder or hypertension during service.  The Veteran does not contend that his vein disorder and hypertension began in service or are directly related to service.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The evidence shows current disabilities of a vein disorder and hypertension.  In an April 2007 VA examination, the Veteran was diagnosed with deep venous insufficiency involving the bilateral common femoral, superficial femoral, popliteal and tibial and post tibial veins and superficial venous insufficiency involving the bilateral greater saphenous and lesser saphenous veins.  In the April 2007 VA examination, the Veteran was diagnosed with hypertensive heart disease.  

The Veteran is service connected for diabetes.  A June 2003 RO rating decision granted service connection for diabetes mellitus.  

The Board also finds that the evidence is in relative equipoise on the question of whether the Veteran's vein disorder and hypertension are proximately due to his service-connected diabetes.  In the April 2007 VA heart examination, the VA examiner opined that it was less likely than not that the venous disorder was secondary to the service-connected diabetes.  The VA examiner reasoned that chronic vein insufficiency may result from deep vein thrombosis and/or valvular incompetence, neither of which were found upon examination.  The VA examiner also opined that it was less likely than not that hypertension was secondary to the service-connected diabetes.  The VA examiner reasoned that the Veteran had elevated blood pressure readings since 1987 and was not diagnosed with diabetes until 2001.  

In an August 2009 private medical opinion, the private examiner opined that the Veteran's hypertension and venous sufficiency were directly related to the service-connected diabetes.  The private examiner reasoned that hypertension is one of the long term complications that occurs within 10-15 years of the onset of diabetes.  The private examiner also reasoned that the Veteran's diabetes primarily caused his hypertension and that venous insufficiency arose because of complications due to hypertension medications taken by the Veteran. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The April 2007 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  The August 2009 private opinion is competent and probative medical evidence because it is factually accurate, as it appears the private examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  As the weight of the competing secondary service connection medical opinions are in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor to find that the current vein disorder and hypertension are causally related to the service-connected diabetes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be 
given to the claimant. 38 U.S.C.A. § 5107(b).  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a vein disorder and hypertension, both secondary to service-connected diabetes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a vein disorder, as secondary to service-connected diabetes, is granted.

Service connection for hypertension, as secondary to service-connected diabetes, is granted.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for higher initial rating for service-connected erectile dysfunction so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).

In a May 2008 VA report of contact, the Veteran reported that he had seen two doctors that told him that he had a penile deformity.  In the July 2009 Board hearing, the Veteran testified that, since the time of the April 2007 VA examination, he had developed a penile deformity.  The Board has taken into consideration the contentions of the Veteran regarding the current severity of his service-connected erectile dysfunction.  Under the circumstances, the Board finds that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for a higher initial rating for service-connected erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992); VAOPGCPREC 11-95.  

Accordingly, the issue of a higher (compensable) initial rating for service-connected erectile dysfunction is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected erectile dysfunction.  The relevant documents in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an assessment as to whether the Veteran has any deformity of the penis.  A report of the VA examiner's assessment should be prepared and associated with the Veteran's VA claims file.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion or assessment cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for a higher (compensable) initial rating for service-connected erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


